Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kevin Reiner, Reg. No. 43,040, on August 25, 2022.
Please Amend claims 1 and 9 presented on May 20, 2022 as follows (wherein the ellipses denote omitted text):
1.  (Currently Amended) A method comprising:
…
a relative shift movement, wherein a shift path per revolution of the grinding worm defines a width;
b) performing a relative jumping motion between the second gear workpiece and the grinding worm extending substantially parallel or obliquely to the tool rotation axis, wherein the relative jumping motion comprises relative shifting and relative twisting between the second gear workpiece and the grinding worm and wherein the relative jumping motion extends substantially parallel to the tool rotation axis, and defines a path length or jumping width shorter than [[a]] the width of the shift path per revolution of the grinding worm
….

9. (Currently Amended) The method according to claim 1, wherein the relative jumping motion defines [[a]] the path length or jumping width corresponding to a fraction of [[a]] the width of the shift path per revolution of the grinding worm.

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is a statement of reasons for allowance: the prior art fails to teach or fairly suggest a path length or jumping width of the relative jumping motion shorter than the width of the shift path per revolution of the grinding worm, in combination with the other limitations of claim 1. 
Claims 10-13 are considered cancelled since no text is presented.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726